        Case 1:21-cv-00877-HBK Document 3 Filed 06/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CONNIE MULALLEY,                                 No. 1:21-cv-00877-HBK (SS)
12                       Plaintiff,
13           v.                                        ORDER GRANTING MOTION TO PROCEED
                                                       IN FORMA PAUPERIS, DIRECTING CLERK
14    COMMISSIONER OF SOCIAL                           TO ISSUE THE SUMMONS AND THE CASE
      SECURITY,                                        SCHEDULING ORDER
15
                         Defendant.                    (Doc. No. 2)
16

17

18

19          Pending before the Court is Plaintiff’s motion to proceed in forma pauperis under 28

20   U.S.C. § 1915 in this Social Security appeal. (Doc. No. 2). Plaintiff’s declarations in the motion

21   satisfies the requirements under § 1915 to proceed in forma pauperis. By separate order, this

22   Court will issue its Scheduling Order.

23          Accordingly, it is ORDERED:

24          1. Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is GRANTED.

25          2. The Clerk is directed to issue the Scheduling Order.

26          3. The Clerk is directed to issue summons and service shall proceed under the Court’s E-

27   Service program set forth in the Scheduling Order.

28
                                                      1
        Case 1:21-cv-00877-HBK Document 3 Filed 06/17/21 Page 2 of 2


 1   IT IS SO ORDERED.
 2

 3   Dated:   June 16, 2021
                                            HELENA M. BARCH-KUCHTA
 4                                          UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
